       Case 4:19-cv-00284-ALM Document 107 Filed 05/26/20 Page 1 of 3 PageID #: 2080
                            IN UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                             SHERMAN DIVISION

                                          DATE: 5/26/2020

DISTRICT JUDGE                                       COURT REPORTER: Jan Mason
Amos L. Mazzant, III                                 COURTROOM DEPUTY: Keary Conrad
  Suresh Kumar
                                                    4:19-CV-284
  v.

  Frisco ISD and Steven Noskin, et al


  ATTORNEYS FOR PLAINTIFF                                  ATTORNEYS FOR DEFENDANT
  Michael Joseph Collins and Donna P. Zinke                Charles Joseph Crawford, Lucas Christopher Henry
                                                           and Chad Timmons

On this day, came the parties by their attorneys and the following proceedings were held in Sherman, TX:

 TIME:        MINUTES: Bench Trial - Day 1
 9:01 a.m.    Court in session. Court notes appearances.

 9:10 a.m.    Plaintiff’s counsel, Michael Collins begins opening statement.

 9:35 a.m.    Defendant’s counsel, Charles Crawford begins opening statement.

 9:53 a.m.    Plaintiff’s counsel, Michael Collins calls Grace Wang. Witness Wang placed under oath.
              Plaintiff’s counsel, Michael Collins begins direct examination of Grace Wang.
 10:17 a.m.   Defendant’s counsel, Lucas Henry begins cross examination of Grace Wong. Lucas Henry
              begins cross examination of Grace Wong.
 10:21 a.m.   Defendant’s counsel, Lucas Henry offers Plaintiff’s Exhibit 6. Plaintiff’s Exhibit 6 admitted.

 10:30 a.m.   Defendant’s counsel, Lucas Henry shows witness Plaintiff’s Exhibit 142.

 10:37 a.m.   Witness excused.

 10:38 a.m.   Court recess for 15 minutes.

 10:58 a.m.   Court re-convened. Plaintiff’s counsel, Michael Collins calls Dr. Marie Walters. Witness
              Walters placed under oath. Plaintiff’s counsel, Michael Collins begins direct examination of Dr.
              Marie Walters.
     Case 4:19-cv-00284-ALM Document 107 Filed 05/26/20 Page 2 of 3 PageID #: 2081
     CASE NO. 4:19CV284     DATE: 5/26/2020
     PAGE 2 - PROCEEDINGS CONTINUED:




11:40 a.m.   Defendant’s counsel, Lucas Henry begins cross examination of Dr. Marie Walters.

11:49 a.m.   Defendant’s counsel, Lucas Henry offers Defendant’s Exhibit 17. Exhibit 17 admitted.

11:55 a.m.   Plaintiff’s counsel, Michael Collins begins re-direct examination of Dr. Marie Walters.

11:56 a.m.   Witness excused.

11:57 a.m.   Court adjourned until 1:05 p.m.

1:09 p.m.    Court re-convenes. Court hears from the Parties regarding pending issues. Parties have resolved
             issues.
1:11 p.m.    Plaintiff’s counsel, Michael Collins calls Muniraj Janagarajan. Witness placed under oath.
             Plaintiff’s counsel, Michael Collins begins direct examination of Janagarajan.
1:25 p.m.    Plaintiff’s counsel, Michael Collins refers the witness to Plaintiff’s Exhibit 47.

1:40 p.m.    Defendant’s counsel, Lucas Henry begins cross examination of Muniraj Janagarajan.

1:59 p.m.    Plaintiff’s counsel, Michael Collins calls Marc Payne via video. Witness placed under oath.

2:02 p.m.    Defendant renews objections to Marc Payne’s testimony.

2:02 p.m.    Plaintiff’s counsel, Michael Collins begins direct examination of Marc Payne.

2:30 p.m.    Plaintiff’s counsel, Michael Collins refers witness to Plaintiff’s Exhibit 56. Defendant’s object
             to Plaintiff’s Exhibit 56 as unauthenticated, hearsay and irrelevant.
2:38 p.m.    Defendant’s objection to Exhibit 56 is overruled. Plaintiff’s Exhibit 56 is admitted.

2:38 p.m.    Plaintiff’s counsel, Michael Collins refers witness to Plaintiff’s Exhibit 57.

2:42 p.m.    Plaintiff’s counsel, Michael Collins offers Plaintiff’s Exhibit 57. Defendant objects to Plaintiff’s
             Exhibit 56 as hearsay and irrelevant. Court overrules Defendant’s objection. Plaintiff Exhibit
             57 is admitted.
2:43 p.m.    Plaintiff’s counsel, Michael Collins refers witness to Plaintiff’s Exhibit 58. Defendant objects to
             Plaintiff’s Exhibit 58 as hearsay and irrelevant. Court overrules Defendant’s objection. Plaintiff
             Exhibit 58 is admitted.
2:49 p.m.    Plaintiff’s counsel, Michael Collins refers witness to Plaintiff’s Exhibit 60. Defendant
             withdraws any objection to Exhibit 60. Plaintiff’s Exhibit 60 is admitted.
     Case 4:19-cv-00284-ALM Document 107 Filed 05/26/20 Page 3 of 3 PageID #: 2082
     CASE NO. 4:19CV284     DATE: 5/26/2020
     PAGE 3 - PROCEEDINGS CONTINUED:




2:50 p.m.   Plaintiff’s counsel, Michael Collins refers witness to Plaintiff’s Exhibit 61.

2:52 p.m.   Plaintiff’s counsel, Michael Collins offers Plaintiff’s Exhibit 61. Defendant withdraws any
            objection to Exhibit 61. Plaintiff’s Exhibit 61 is admitted.
3:01 p.m.   Plaintiff’s counsel, Michael Collins offers Plaintiff’s Exhibit 52. Defendant objects on hearsay.
            Court overrules Defendant’s objection. Plaintiff’s Exhibit 52 is admitted.
3:13 p.m.   Defendant’s counsel, Lucas Henry, begins cross examination of Marc Payne.

3:26 p.m.   Plaintiff’s counsel, Michael Collins begins re-direct examination of Marc Payne.

3:30 p.m.   Witness is excused. Court recess for 15 minutes.

3:50 p.m.   Court re-convenes. Plaintiff’s counsel, Michael Collins calls Carlos L. Gallardo. Witness
            placed under oath. Plaintiff’s counsel, Michael Collins begins direct examination of Carlos
            Gallardo.
4:14 p.m.   Plaintiff’s counsel, Michael Collins refers witness to Plaintiff’s Exhibit 77. Defendant objects to
            the Exhibit as hearsay. Court overrules Defendant’s objection. Court conditionally admits
            Plaintiff’s Exhibit 77.
4:18 p.m.   Defendant’s counsel, Lucas Henry begins cross examination of Carlos Gallardo.

4:25 p.m.   Defendant’s counsel, Lucas Henry refers witness to Plaintiff’s Exhibit 6 and 1.

4:40 p.m.   Witness excused.

4:41 p.m.   Court adjourned.


                                                   DAVID O'TOOLE, CLERK

                                                   BY:    Keary Conrad
                                                         Courtroom Deputy Clerk
